
	
		II
		112th CONGRESS
		1st Session
		S. 233
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To withdraw certain Federal land and
		  interests in that land from location, entry, and patent under the mining laws
		  and disposition under the mineral and geothermal leasing laws.
	
	
		1.Short titleThis Act may be cited as the
			 North Fork Watershed Protection Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)Eligible Federal landThe term eligible Federal land
			 means—
				(A)any federally owned land or interest in
			 land depicted on the Map as within the North Fork Federal Lands Withdrawal
			 Area; or
				(B)any land or interest in land located within
			 the North Fork Federal Lands Withdrawal Area that is acquired by the Federal
			 Government after the date of enactment of this Act.
				(2)MapThe term Map means the Bureau
			 of Land Management map entitled North Fork Federal Lands Withdrawal
			 Area and dated June 9, 2010.
			3.Withdrawal
			(a)WithdrawalSubject to valid existing rights, the
			 eligible Federal land is withdrawn from—
				(1)all forms of location, entry, and patent
			 under the mining laws; and
				(2)disposition under all laws relating to
			 mineral leasing and geothermal leasing.
				(b)Availability of mapNot later than 30 days after the date of
			 enactment of this Act, the Map shall be made available to the public at each
			 appropriate office of the Bureau of Land Management.
			
